Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Election/Restrictions

Claims 1-53 are pending.  
Applicant’s election of Group I, claims 1-25, and 46-53, in the reply filed on 10/4/2022 is acknowledged.  Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.03(a)).
Claims 26-45 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim.
Claims 1-25, and 46-53 are examined on the merits.


Claim Rejections –35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-3, 5-23, and 46-51 are rejected under 35 U.S.C. 102 (a)(2) as being anticipated by Yu et al (CN 111406110 A).  
Yu et al teach a large-scale method for preparing algae polyunsaturated fatty acids (thus claim 19 a is met, thus  a method for characterizing or clarifying an algal biomass, thus claim 20 is met), comprising the following steps: a) contacting the dried algae (claims 1a and 20 a are met) with ethanol (claims 1 b and 20 b are met, claims 2 and 3 are met); b) removing ethanol to obtain crude oil; C) make crude oil and lower alcohol carry out transesterification reaction, obtain fatty acid alkyl ester; d) extracting fatty acid alkyl esters to obtain a phase containing fatty acid alkyl esters; e) collecting the phase containing fatty acid alkyl esters; and f) Contacting the collected fatty acid alkyl ester-containing phase with silica gel (see claim 1) (thus claim 48 is met). The method of claim 1, wherein the dried alga is an alga with intact cell walls of the genus Nannochloropsis (see claim 5) (thus claims 17, 18, and 46 are met). The method of claim 1, wherein the contacting in step a) comprises mixing dry algae in 99.5% ethanol at 78°C for 30 minutes, and the weight ratio of dry algae to 99.5% ethanol (thus low water content, thus claims 1 b and 20 b are met) is 1:10-1 :5 (see claim 7). The method of claim 1, wherein the transesterification reaction is carried out at 70°C for 2 hours in the presence of sulfuric acid, and the lower alcohol is selected from the group consisting of methanol, ethanol, propanol and butanol (see claim 9). The method of claim 1, wherein in step d), the fatty acid alkyl ester is extracted with hexane and water, and the volume ratio of the reaction mixture to hexane (thus claims 1 c, 1 d, 20 c and 20 d are met; claim 5 is met) and water (thus claims 1e and 20e are met) is 3:1:1 (see claim 10) (thus claim 19 b is met). A method for effectively removing impurities from crude algae fatty acid alkyl esters, the impurities comprising chlorophyll, fucoxanthin, and beta-carotene (thus claim 7 is met) (thus claim 19 c and 19 d is met), the method comprising subjecting the crude algae fatty acid alkyl esters to silica gel in hexane. contact in alkane (see claim 15). method as claimed in claim 15, wherein crude algae fatty acid alkyl ester is obtained by the transesterification reaction of crude algae oil and lower alcohol, and lower alcohol is selected from methanol, ethanol, propanol and butanol, and transesterification. The reaction was carried out at 70° C. in the presence of sulfuric acid for 2 hours, and the fatty acid alkyl ester formed in the transesterification reaction was extracted by using hexane and water in a volume ratio of the reaction mixture to hexane and water of 3:1:1 (see claim 19). In a vacuum rotary evaporator at -0.07MPa vacuum and 45°C distillation, the hexane was evaporated (thus claims 1 f, 6, and 20 f are met) and the remaining crude fatty acid ethyl ester was subjected to GC analysis (page 13, 5th paragraphs from the bottom). Table 6 below shows the yield, concentration and recovery of EPA in purified fatty acid ethyl esters using different amounts of bleaching clay (thus claim 47 is met) in impurity removal (page 14, 3rd paragraph). In the present invention, in order to produce EPA-containing products with high EPA yield and recovery, the algae are preferably crude algae with intact cell walls (page 8, 4th paragraph) (claims 10 and 11 are met).
Chlorophyll was completely removed from fatty acid ethyl esters when using 8.82g, 5.88g or 4.41g of silica gel (thus claims 13-16 are met) (page 11, middle of the page) (thus a method for production of a low chlorophyll content oil composition, thus claim 1 is met). A common problem with extracting lipids is that the omega-3 fatty acids that occur naturally in algae are a viscous mixture of triglycerides (thus claim 8 is met), glycolipids (claim 9 is met), and phospholipids that are difficult to concentrate (page 3, last paragraph).
Since Yu et al teach extracting the claimed algae material with the claimed solvents ethanol and hexane, it is inherent that the polar lipids fraction comprises palmitoleic acid (thus claim 12 is met), algal biomass contains the claimed components in claim 23; carotenoids comprises alpha beta carotene, zeaxanthins, canthaxanthin (thus claims 49-51 are met). 
Therefore, the reference is deemed to anticipate the instant claim above.

Claim Rejections –35 USC § 103

The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained through the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-25, and 46-53 are rejected under 35 U.S.C. 103(a) as being unpatentable over Yu et al as applied to claims 1-3, 5-23, and 46-51 above, and further in view of Duanmu et al (CN 108998196 A).
The teachings of Yu et al are set forth above and applied as before.
The teachings of Yu et al do not specifically teach carbon dioxide in either of a sub-critical or supercritical state; neither do Yu et al teach claimed amount of retain in claims 24, 25, or claimed amounts of carotenoids in claims 52 and 53.
Duanmu et al teach a method for extracting algae oil DHA (see Title). Duanmu et al teach microalgae grease is mostly present in relatively tough cell wall covered by algae cells, and part of grease to lipoprotein and protein or carbohydrate binding, form of lipopolysaccharide, difficult to separate. At present, directly extracting microalgae DHA oil fat method and extracting method of most plant oils similar to mainly comprises physical squeezing method, organic solvent extraction, supercritical extraction, etc. such as ethanol or centrifuge to dehydrate, then breaking, then adding proper amount of ethanol and hexane mixed liquid extracting DHA, this kind of method, to be consumed per ton of bacteria liquid of 35kg ethanol, 16kg hexane, 7 ton of steam. and concentrating the liquid, drying the solid strain, then using supercritical carbon dioxide or butane low temperature extraction, this method still consumes a lot of energy, and the producing cost is high (page 2, middle of the page). 	            
            It would have been prima facie obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to use the carbon dioxide in either of a sub-critical or supercritical state in the solvent extraction process since Duanmu et al teach a method for extracting algae oil DHA using supercritical carbon dioxide together with ethanol and hexane. Therefore, one of ordinary skill in the art would have been motived to carbon dioxide in either of a sub-critical or supercritical state in the algae oil extraction process. Since both of the references teach extracting algal oil using ethanol and hexane, one of ordinary skill in the art would have been motived to combine the teachings of the references together. Determining an appropriate amount of the components within the extract or keeping a certain retaining rate is deemed merely a matter of judicious selection and routine optimization which is well within the purview of the skilled artisan.
	        From the teachings of the references, it is apparent that one of the ordinary skills in the art would have had a reasonable expectation of success in producing the claimed invention. 
	        Thus, the invention as a whole is prima facie obvious over the references, especially in the absence of evidence to the contrary.  


Conclusion
             No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QIUWEN MI whose telephone number is (571)272-5984.  The examiner can normally be reached on Monday-Friday 9:00 am to 5:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terry McKelvey can be reached on 571-272-0775.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Qiuwen Mi/
Primary Examiner, Art Unit 1655